     Case 2:19-cv-01544-WBS-KJN Document 178 Filed 08/20/21 Page 1 of 2


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ZOOM IMAGING SOLUTIONS, INC.,            No. 2:19-cv-01544 WBS KJN
13                  Plaintiff,

14         v.                                 ORDER RE: PLAINTIFF’S EX
                                              PARTE APPLICATION
15   EDWARD ROE; MAXWELL RAMSAY; JON
     CROSSEN; CORINNE FUERST; ANDREW
16   ALSWEET; KEVIN TOON; JASON
     PEEBLER; ABIGAIL NEAL; POWER
17   BUSINESS TECHNOLOGY LLC; BRYAN
     DAVIS; MAURA LOPEZ; JEFFREY
18   ORLANDO; JESSICA HINTZ; and DOES
     1 through 100, inclusive,
19
                    Defendants.
20
21
                                   ----oo0oo----
22
                 On August 19, 2021, plaintiff Zoom Imaging Solutions,
23
     Inc. filed an ex parte application (Docket No. 172) seeking
24
     additional guidance from the court regarding its prior order
25
     granting plaintiff’s motion to amend the scheduling order (Docket
26
     No. 165).    Specifically, plaintiff seeks an order stating that
27
     the parties are not required to comply with the expert disclosure
28
                                          1
     Case 2:19-cv-01544-WBS-KJN Document 178 Filed 08/20/21 Page 2 of 2


1    deadline which was previously set for August 25, 2021, pursuant

2    to the parties’ stipulation and subsequent order, or the

3    corresponding deadline for rebuttal witnesses.          (See Docket No.

4    129.)

5                After considering plaintiff’s ex parte application,

6    defendants’ opposition (Docket No. 173), and plaintiff’s reply

7    (Docket No. 176), because the court does not understand that the

8    parties need to complete expert disclosures before the October 6,

9    2021 settlement conference, court will adopt plaintiff’s

10   suggestion.

11               IT IS THEREFORE ORDERED THAT the expert disclosure

12   deadline currently set for August 25, 2021, and the corresponding

13   deadline for rebuttal witnesses, are hereby vacated.           If the case

14   does not settle at the October 6, 2021 settlement conference,

15   upon application of the parties the court will determine new

16   expert disclosure deadlines.

17   Dated:   August 20, 2021

18

19

20
21

22

23

24

25

26
27

28
                                          2
